EXECUTION COPY

EXHIBIT 10.6

FOURTH AMENDMENT TO

SIXTH AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT AND CONSENT

This Fourth Amendment to Sixth Amended and Restated Revolving Credit and Term
Loan Agreement and Consent (“Fourth Amendment”) is made as of August 24, 2007,
by and among Noble International, Ltd. (“Borrower”), the Lenders parties thereto
from time to time and Comerica Bank, as Agent for the Lenders (the “Agent”).

RECITALS

A. Borrower, Agent and the Lenders entered into that certain Sixth Amended and
Restated Revolving Credit and Term Loan Agreement dated as of December 11, 2006,
as amended by the First Amendment dated as of March 14, 2007, by the Second
Amendment dated as of March 28, 2007 and by the Third Amendment dated as of
May 8, 2007 (as amended or otherwise modified from time to time, the “Credit
Agreement”) under which the Lenders extended (or committed to extend) credit to
the Borrower, as set forth therein.

B. Borrower has requested that Agent and the Lenders consent to (i) its
acquisition of the Equity Interests of Tailor Steel America, LLC (“TSA”),
(ii) its acquisition through its subsidiary, Noble European Holdings B.V.
(“Noble BV”) of the Equity Interests of TBA Holding B.V. (“TBA Holding”) from
Arcelor S.A. (“Arcelor”), (iii) certain actions taken in connection with the
acquisition of TSA and the acquisition of TBA Holding to facilitate such
acquisitions and (iii) make certain other amendments to the Credit Agreement,
and Agent and the Lenders are willing to do so, but only on the terms and
conditions set forth in this Fourth Amendment.

NOW, THEREFORE, Borrower, Agent and the Lenders agree:

 

1. The Agent and the requisite Lenders hereby consent to the acquisition of all
of the Equity Interests of TSA and the acquisition of all of the Equity
Interests of TBA Holding for an acquisition price and substantially on the terms
and conditions set forth in the Share Purchase Agreement dated as of March 15,
2007, by and between Arcelor S.A. and Noble International, Ltd. (the “TSA
Acquisition”), subject to the following conditions:

 

  (a) both before and after giving effect to the TSA Acquisition, Borrower shall
be in compliance with all financial covenants in the Credit Agreement, in each
case on a pro forma basis acceptable to the Agent and the Majority Lenders;

 

  (b) both before and after giving effect to the TSA Acquisition, Unused
Revolving Credit Availability shall not be less than $10,000,000;

 

  (c) both before and after giving effect to the TSA Acquisition, no Default or
Event of Default shall have occurred and be continuing;



--------------------------------------------------------------------------------

  (d) the board of directors of the seller of the TSA Equity Interests shall not
have disapproved such transaction or recommended that such transaction be
disapproved; and

 

  (e) Borrower shall have satisfied the requirements set forth in Section 8 of
this Fourth Amendment.

 

2. Section 1 of the Credit Agreement is hereby amended as follows:

 

  (a) The following definitions are hereby added to Section 1 of the Credit
Agreement:

“Arcelor Acquisition Documents” shall mean the Share Purchase Agreement dated as
of March 15, 2007 by and among Arcelor S.A. and Borrower, and any other material
related agreements arising from or entered into pursuant to the terms thereof.

“Arcelor Seller Subordinated Debt” shall mean unsecured Debt of Borrower
evidenced by the Arcelor Seller Subordinated Note.

“Arcelor Seller Subordinated Note” shall mean that certain Subordinated
Promissory Note issued by Borrower to Arcelor S.A., dated as of August 31, 2007,
in form and substance acceptable to the Agent and the Majority Lenders, as the
same may be amended or otherwise modified from time to time in compliance with
this Agreement.

“Excluded Foreign Subsidiary” shall mean any Subsidiary organized under the laws
of any European country, China or India.

“Fourth Amendment” shall mean the Fourth Amendment to Sixth Amended and Restated
Revolving Credit and Term Loan Agreement and Consent dated as of August 24,
2007.

“TBA Acquisitions” shall mean the acquisitions contemplated by the Arcelor
Acquisition Documents.

 

  (b) The following definitions are hereby amended and restated in their
entirety:

“Change in Control” shall mean any of the following events or circumstances:
(a) any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) other than Robert J. Skandalaris
(or trusts, limited liability companies or partnerships established for his
benefit or the benefit of his family members in which he is the trustee, manager
or managing general partner) shall either (i) acquire beneficial ownership of
more than 45% of any outstanding class of common stock of Borrower having
ordinary voting power in the election of directors of

 

2



--------------------------------------------------------------------------------

Borrower or (ii) obtain the power (whether or not exercised) to elect a majority
of Borrower’s directors, (b) Robert J. Skandalaris shall cease to exercise
substantially the same or greater duties and responsibilities as those he
exercises as of the Restatement Date as Chairman of Borrower or (c) any “Change
of Control”, as such term or similar concept is defined in any Subordinated Debt
Document.

“Seller Debt” shall mean (i) the Arcelor Seller Subordinated Debt and (ii) such
other unsecured, subordinated Debt of Borrower or any Loan Party incurred
pursuant to a Permitted Acquisition and having a term extending at least beyond
the later of the Revolving Credit Maturity Date and the Term Loan Maturity Date,
with no amortization until such date and with no call option or other provision
for mandatory repayment except for acceleration on default, and as to which the
terms of the subordination and all of the material terms of which, including,
without limitation, the maturity date, terms of amortization, interest rate,
restrictive covenants and defaults, shall be reasonably acceptable to the
Majority Lenders.

“Seller Notes” shall mean (i) the Arcelor Seller Subordinated Note and (ii) such
other unsecured, subordinated notes issued by Borrower or any Loan Party to
evidence Seller Debt, in each case in form and substance acceptable to the Agent
and the Majority Lenders.

 

3. The preamble to Section 6 is hereby amended and restated as follows:

“Borrower represents and warrants with respect to itself and its Subsidiaries
(other than any Excluded Foreign Subsidiary) and, to the extent not prohibited
or restricted under applicable law, with respect to all other Loan Parties, and
such representations and warranties shall survive until the expiration of all
Letters of Credit and final payment in full of the Indebtedness, the performance
by Borrower and the Loan Parties of all other obligations under this Agreement
and the other Loan Documents and the termination of all commitments to extend
credit under any Loan Document:”

 

4. Section 7 of the Credit Agreement is hereby amended as follows:

 

  (a) The preamble to Section 7 is hereby amended and restated as follows:

“Borrower covenants and agrees that it will, and, as applicable, it will cause
each of its Subsidiaries (other than any Excluded Foreign Subsidiary), until the
expiration of all Letters of Credit and final payment in full of the
Indebtedness,

 

3



--------------------------------------------------------------------------------

the performance by Borrower and the other US/Canadian Companies of all other
obligations under this Agreement and the other Loan Documents and the
termination of all commitments to extend credit under any Loan Document, to:”

 

  (b) The words “(other than any Excluded Foreign Subsidiary)” shall be added
immediately following the references to “Significant Foreign Subsidiary” in
Section 7.20(b)(ii).

 

5. Section 8 of the Credit Agreement is hereby amended as follows:

 

  (a) The preamble to Section 8 is hereby amended and restated as follows:

“Borrower covenants and agrees that, until the expiration of all Letters of
Credit and final payment in full of the Indebtedness, the performance by
Borrower and the other US/Canadian Companies of all other obligations under this
Agreement and the other Loan Documents and the termination of all commitments to
extend credit under any Loan Document, it will not, and will not permit (i) with
respect to Sections 8.1, 8.2 and 8.3, and any of its Subsidiaries (other than
any Excluded Foreign Subsidiary) and (ii) with respect to all of the provisions
this Article 8, any of the other US/Canadian Companies to:”

 

  (b) Clause (h) of Section 8.1 is hereby amended and restated as follows:

“(h)(i) the Arcelor Seller Debt and (ii) other Seller Debt not exceeding
$10,000,000 in aggregate principal amount at any one time outstanding;”

 

  (c) Section 8.1 is further amended by adding the word “and” at the end of
clause (i); deleting the “; and” at the end of clause (j) and replacing it with
a period (“.”); and deleting clause (k) in its entirety.

 

  (d) Clause (g) of Section 8.2 is hereby amended and restated as follows:

“(g) Reserved; and”

 

  (e) Clauses (e) and (g) of Section 8.3 are hereby amended and restated as
follows:

“(e) Reserved;”

“(g) Reserved.”

 

4



--------------------------------------------------------------------------------

  (f) Section 8.4 is hereby amended by replacing the period (“.”) at the end of
clause (b) with “; and”; and adding the following as new clause (c):

“(c) the TBA Acquisitions, subject to the conditions set forth in Section 1 of
the Fourth Amendment.”

 

  (g) Subclause (i) of Section 8.7(e) is hereby amended and restated as follows:

“(i) intercompany loans or intercompany Investments by any Loan Party to any
other Loan Party; provided that any intercompany loan hereunder shall be
evidenced by and funded under an Intercompany Note pledged to the Agent under
the appropriate Collateral Documents and provided further that at the time any
such loan, advance or investment is made (before and after giving effect
thereto) no Default or Event of Default has occurred and is continuing;”

 

  (h) Clause (h) of Section 8.7 is hereby amended and restated as follows:

“(h) intercompany loans, advances or Investments made by Borrower or any
Domestic Subsidiary to any Non-US/Canadian Company (other than any Excluded
Foreign Subsidiary) not to exceed $6,000,000 in the aggregate outstanding at any
time (including the existing advances to Noble Metal Processing Australia,
Inc.); provided that any intercompany loan hereunder shall be evidenced by and
funded under an Intercompany Note pledged to the Agent under the appropriate
Collateral Documents and provided further that at the time any such loan,
advance or investment is made (before and after giving effect thereto) no
Default or Event of Default has occurred and is continuing; provided, however,
that no security agreement shall be required if a taxable event shall occur as a
result of the execution of such security agreement by any Foreign Subsidiary;
and”

 

  (i) The following is hereby added as new clause (i) to Section 8.7:

“(i) the Investment made by Borrower in Noble European Holdings B.V. made in
connection with the consummation of the TBA Acquisitions;”

 

  (j) Section 8.12 is hereby amended to add the words “or to any Arcelor
Acquisition Document”, immediately following the words “or to any Acquisition
Document” therein.

 

6. The parties hereto agree that the reference to “Subsidiary” or “Subsidiaries”
in clauses (b), (f), (h), (i), (j) and (n) of Section 9 of the Credit Agreement
shall be deemed to be a reference to “Subsidiary (but excluding any European
Subsidiary)” or “Subsidiaries (but excluding any European Subsidiary)”, as the
case may be.

 

5



--------------------------------------------------------------------------------

7. The Lenders hereby agree to extend the due date set forth in the Post-Closing
Letter dated December 11, 2006, for the required delivery of leasehold mortgages
and related documentation for certain properties specified on Exhibit A thereto
(other than with respect to the Stowe, Ohio property), from August 14, 2007 (as
extended by the Third Amendment to the Credit Agreement) to September 30, 2007.

 

8. This Fourth Amendment shall become effective (according to the terms hereof)
on the date that the following conditions have been fully satisfied by the
Borrower (“Fourth Amendment Effective Date”):

 

  (a) Agent shall have received counterpart originals of this Fourth Amendment,
in each case duly executed and delivered by the Borrower and the requisite
Lenders and the Agent in form satisfactory to Agent and the Lenders.

 

  (b) Agent shall have received the Acknowledgment of Guarantor executed and
delivered by each Guarantor in the form attached to this Fourth Amendment as
Attachment 1.

 

  (c) Agent shall have received certified copies of resolutions of the board of
directors of the Borrower and the other Loan Parties authorizing the TSA
Acquisition, the execution and delivery of this Fourth Amendment and the other
Loan Documents required in connection herewith, and the performance by the
Borrower of its obligations under the Credit Agreement, as amended by this
Fourth Amendment.

 

  (d) Agent shall have received an Amendment to Security Agreement, executed and
delivered by Borrower and in form and substance satisfactory to Agent, whereby
Borrower shall pledge to Agent 100% of the Equity Interests in Noble TSA, along
with the original share certificate (if any) evidencing such Equity Interests
and a blank form of assignment separate from certificate executed by Borrower ;

 

  (e) Agent shall have received each of the following:

 

  (i) certified copies of the Certificate of Organization and Limited Liability
Company Agreement for Noble TSA;

 

  (ii) a certificate of continued existence for Noble TSA from Delaware and from
every state or other jurisdiction where Noble TSA is qualified to do business;

 

  (iii) certified resolutions of Noble TSA from its managers evidencing approval
of the execution and delivery by Noble TSA of each of the Loan Documents to
which it is to become a party; and

 

  (iv) certificate of incumbency and signature of the managers of Noble TSA
executing and authorized to execute any Loan Document.

 

6



--------------------------------------------------------------------------------

  (f) Agent shall have received each of the following:

 

  (i) certified copies of the Articles of Organization and Operating Agreement
for TSA;

 

  (ii) a certificate of continued existence for TSA from Delaware and from every
state or other jurisdiction where TSA from is qualified to do business;

 

  (iii) certified resolutions of TSA from its managers evidencing approval of
the execution and delivery by TSA of each of the Loan Documents to which it is
to become a party; and

 

  (iv) certificate of incumbency and signature of the managers of TSA executing
and authorized to execute any Loan Document.

 

  (g) Agent shall have received the following, in each case executed and
delivered by Noble TSA and TSA and in form and substance satisfactory to Agent:

 

  (i) Joinder Agreement (Security Agreement) (and supplemental schedules to the
Security Agreement as required therein); and

 

  (ii) Joinder Agreement (Guaranty).

 

  (h) Agent shall have received, with respect to Noble TSA and TSA,
(i) certified copies of uniform commercial code requests for information, or a
similar search report certified by a party acceptable to the Agent, dated a date
reasonably prior to the Fourth Amendment Effective Date, listing all effective
financing statements in Delaware, and, if necessary, executed Uniform Commercial
Code (Form UCC-3) Termination Statements necessary to release all Liens in any
Collateral (other than Liens permitted by Section 8.2 of the Credit Agreement)
and (ii) intellectual property search reports results from the United States
Patent and Trademark Office and the United States Copyright Office dated a date
reasonably prior to the Fourth Amendment Effective Date.

 

  (i) Agent shall have received a fully executed copy of the Arcelor Seller
Note, in form and substance satisfactory to Agent and the Majority Lenders.

 

  (j) Borrower shall have paid to the Agent, for distribution to the Lenders, as
applicable, all interest, other fees and other amounts, if any, owed to the
Agent and the Lenders and accrued to the Fourth Amendment Effective Date.

 

9.

Borrower hereby represents and warrants that, after giving effect to the
amendments to the Credit Agreement contained herein, (a) execution and delivery
of this Fourth Amendment are within such party’s corporate powers, have been
duly authorized, are not in contravention of law or the terms of their
respective articles of incorporation or bylaws, and except as have been

 

7



--------------------------------------------------------------------------------

 

previously obtained do not require the consent or approval, material to the
amendments contemplated in this Fourth Amendment, of any governmental body,
agency or authority, and this Fourth Amendment and the Credit Agreement will
constitute the valid and binding obligations of such undersigned parties
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the continuing representations and warranties set forth
in Sections 6.1 through 6.24 inclusive, of the Credit Agreement are true and
correct on and as of the date hereof, and such representations and warranties
are and shall remain continuing representations and warranties during the entire
life of the Credit Agreement, and (c) as of the Fourth Amendment Effective Date,
no Default or Event of Default shall have occurred and be continuing.

 

10. Borrower and the Lenders each hereby ratify and confirm their respective
obligations under the Credit Agreement, as amended by the Fourth Amendment and
agree that the Credit Agreement hereby remains in full force and effect after
giving effect to the effectiveness of the Fourth Amendment and that, upon such
effectiveness, all references in such Loan Documents to the “Credit Agreement”
shall be references to the Credit Agreement as amended by the Fourth Amendment.

 

11. Except as specifically set forth above, this Fourth Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement or any of the Notes issued thereunder, or to constitute a waiver by
the Lenders or Agent of any right or remedy under or a consent to any
transaction not meeting the terms and conditions of the Credit Agreement, any of
the Notes issued thereunder or any of the other Loan Documents.

 

12. Unless otherwise defined to the contrary herein, all capitalized terms used
in this Fourth Amendment shall have the meaning set forth in the Credit
Agreement.

 

13. This Fourth Amendment may be executed in counterpart in accordance with
Section 14.9 of the Credit Agreement.

 

14. This Fourth Amendment shall be construed in accordance with and governed by
the laws of the State of Michigan.

[signatures follow on succeeding pages]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this Fourth
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.

 

COMERICA BANK, as Agent By:  

/s/ James Q. Goudie

Its:   VP and AGM

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

NOBLE INTERNATIONAL, LTD. By:  

/s/ David J. Fallon

Its:   CFO

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

COMERICA BANK, as Swing Line Lender,

Issuing Lender and a Lender

By:  

/s/ James Q. Goudie

Its:   AGM & VP

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

NATIONAL CITY BANK,

as Co-Lead Arranger, Joint Bookrunner,

Co-Syndication Agent and a Lender

By:  

/s/ Horst Sherriff

Its:   Vice President

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent and a Lender By:  

/s/ Thomas A. Lakocy

Its:   Senior Vice President

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., as Documentation Agent and a Lender By:  

/s/ William Thomson

Its:   Vice President

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

CITIZENS BANK,

as a Lender

By:  

/s/ Troy Stevenson

Its:   Vice President

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

ATTACHMENT 1

ACKNOWLEDGMENT OF GUARANTORS

Each of the undersigned, being an authorized officer of the guarantors listed
below (collectively, the “Guarantors”) hereby acknowledge that (a) such
Guarantor executed a Second Amended and Restated Guaranty dated as of
October 12, 2006 (“Guaranty”) and that certain Reaffirmation of Loan Documents
dated as of December 11, 2006, pursuant to which such Guarantor guaranteed the
obligations of the Borrower under that certain Noble International, Ltd. Sixth
Amended and Restated Credit Agreement dated as of December 11, 2006 (as amended
or otherwise modified from time to time, the “Credit Agreement”), among Noble
International, Ltd. (“Borrower”), the Lenders parties thereto from time to time
and Comerica Bank, as Agent for the Lenders (the “Agent”) and (b) Borrower, the
Lenders and the Agent have executed the Fourth Amendment to the Credit Agreement
dated as of date hereof (the “Amendment”). Each of the undersigned hereby
ratifies and confirms its obligations under the Credit Agreement and the
Guaranty and agrees that the Guaranty remains in full force and effect after
giving effect to the effectiveness of the Amendment. Capitalized terms not
otherwise defined herein will have the meanings given in the Credit Agreement.
This acknowledgment shall be governed by and construed in accordance with the
laws of, and be enforceable in, the State of Michigan.

Dated as of the 24th day of August, 2007.

 

NOBLE COMPONENTS & SYSTEMS, INC. NOBLE ADVANCED TECHNOLOGIES, INC. NOBLE TUBE
TECHNOLOGIES, LLC NOBLE LOGISTIC SERVICES, INC. NOBLE METAL PROCESSING-OHIO, LLC
PULLMAN INDUSTRIES, INC. PULLMAN INVESTMENTS LLC PULLMAN INDUSTRIES OF INDIANA,
INC. NOBLE MANUFACTURING GROUP, INC. NOBLE METAL PROCESSING, INC. NOBLE LAND
HOLDINGS, INC. PROTOTECH LASER WELDING INC. NOBLE SWISS HOLDINGS, INC. NOBLE
METAL PROCESSING-NEW YORK, INC. By:  

/s/ David J. Fallon

Name:   David J. Fallon Title:   Chief Financial Officer of each of the
foregoing entities